Citation Nr: 0111390	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  96-39 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as secondary to exposure to the herbicide, Agent 
Orange.

2.  Entitlement to service connection for nicotine 
dependence, with Chronic Obstructive Pulmonary Disease 
(COPD), as secondary to the nicotine dependence.

3.  Entitlement to a higher initial evaluation for Post 
Traumatic Stress Disorder (PTSD), evaluated as 50 percent 
disabling prior to February 9, 1998, and as 70 percent 
disabling beginning February 9, 1998.

4.  Entitlement to an earlier effective date for entitlement 
to a total rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney
WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967, and from May 1971 to January 1978.  Service personnel 
records reflect that he served in the Republic of South 
Vietnam from April 1965 to April 1966, and that his Military 
Occupational Specialty (MOS) during this time was in 
artillery and mortars.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the issue concerning the evaluation 
assigned the service-connected PTSD has been identified as 
entitlement to an earlier effective date.  However, for 
reasons described below, the Board finds that the issue on 
appeal is the evaluation assigned the service-connected PTSD, 
and that this issue has been on appeal from the date of the 
original claim was received, March 29, 1994.

After review of the record, the Board finds that the 
veteran's representative initially submitted a notice of 
disagreement, in October 1995, concerning the claim of 
entitlement to service connection for PTSD.  Following a 
hearing before a hearing officer sitting at the local RO in 
February 1996, the RO issued a rating decision supplemental 
statement of the case in June 1996, in which it granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective in March 1994.  The veteran's 
representative submitted a timely notice of disagreement to 
the evaluation assigned in August 1996.  In November 1997, 
the RO issued a supplemental case identifying the issue of an 
increased evaluation for the service-connected PTSD, which 
the veteran's representative perfected with the timely 
submission, in the same month, of a substantive appeal.

The RO increased the evaluation assigned the service-
connected PTSD to 70 percent by an October 1998 rating 
decision.  However, the veteran's appeal concerning these 
issues remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  Moreover, the RO established 
an effective date for the increase in February 1998.  
Therefore, the Board will consider whether or not "staged 
ratings" are appropriate, as required by Fenderson v. West, 
12 Vet. App. 119 (1999).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

The issues of service connection for a skin disorder, 
including as secondary to exposure to the herbicide, Agent 
Orange, and for nicotine dependency and COPD, as secondary to 
nicotine dependency, are the subjects of a remand immediately 
following this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the issues of a higher initial evaluation 
for PTSD and an earlier effective date for the award of TDIU 
has been obtained by the originating agency.

2.  For the periods of time prior to February 9, 1998 and 
beginning February 9, 1998 the service-connected PTSD is 
manifested by complaints of restrictive and decreased 
affective range with difficulty in memory and concentration; 
emotional estrangement, social isolation, and intense anger 
and panic; traumatic memories, recurrent intrusive thoughts 
and images, and flashbacks (described as re-experiencing and 
intense, disturbing recollections); nightmares and sleep 
terrors; hyper-vigilance and hyper-arousal, exaggerated 
startle response; suicidal and homicidal thoughts; and 
findings of unemployability.

3.  The veteran's claim for entitlement to TDIU was received 
on May 30, 1995.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 100 percent for PTSD, effective March 29, 1994, have been 
satisfied.  38 U.S.C.A. § 1155, 5110 (West 1991 & Supp. 
2000); the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); 
38 C.F.R. § 3.321, 3.400(b)(2), 4.1, 4.3, 4.7, 4.31, 4.130, 
Diagnostic Code 9411 (1994-2000).

2.  The claim for an effective date earlier than February 8, 
1998 for a total rating based on individual unemployability 
due to service-connected disabilities is moot.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2000); VAOPGCPREC 06-99 (1999); see also Colayong v. 
West, 12 Vet. App. 524 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the VCAA was enacted, as Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims, and is 
applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.

The veteran testified before the undersigned member of the 
Board, in November 2000, and before hearing officers sitting 
at the local RO in September and January 1998 that he is 
receiving disability benefits from the Social Security 
Administration (SSA).  These records are not present in the 
claims file now before the Board.  The veteran further 
testified in these hearings and another before the local RO 
hearing officer in February 1996 that he has received 
treatment for his PTSD from other VA and private health care 
providers.  Moreover, he averred, two of the private treating 
physicians have found him unemployable due to the symptoms of 
his PTSD.  While some VA treatment records are present in the 
claims file now before the Board, private treatment records-
particularly, fee-basis treatment records, records from the 
Veterans Center, and any evaluations administered by the 
physicians who found the veteran unemployable-are not.  
However, in the present case, the Board finds it is not 
necessary to obtain the missing records or to remand for 
further development.  This is so because the Board is 
granting the benefits sought on appeal.

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
Veterans Claims Assistance Act of 2000 have been satisfied in 
this case as to these issues.


I.  Entitlement to an Initial Evaluation for PTSD:
Greater than 50 Percent for the Period of Time Prior to 
February 9, 1998
And
Greater than 70 Percent for the Period of Time Beginning 
February 9, 1998

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.

Service connection for PTSD was originally granted by a 
rating decision dated in June 1996 on the basis of the 
evidence then of record, including service medical and 
personnel records, a VA hospital records from December 1994 
to February 1995, VA treatment records from February 1988 to 
April 1994, two VA psychiatric reviews of the veteran's 
record conducted in May 1995, and a private psychiatric 
evaluation dated in February 1994.  The veteran's separation 
documents and service personnel records show that he served 
in artillery and mortars, that he had service in the South 
Republic of Vietnam, and that he participated in combat 
operations.  The medical evidence reflects diagnoses of PTSD 
with dysthymia and depression, secondary to traumatic 
experiences in Vietnam and manifested by such symptoms as 
restricted affect and fair memory; emotional estrangement, 
social isolation, and irritability with anticipation of 
losing control aggressively; traumatic memories, which the 
veteran described as intrusive only in dreams, and 
flashbacks; nightmares and sleep terrors with associated 
delayed sleep and insomnia; hyper-vigilance; exaggerated 
startle response; and a history of suicide attempts with no 
current ideation or plan.  Alcohol abuse was also diagnosed, 
but by history or in remission.  Hospital records show that 
the veteran tended to minimize his symptoms during 
hospitalization, but that he learned to be less isolating.  
The discharging physician opined that the veteran's symptoms 
of PTSD remained chronic and severe, and assigned a GAF score 
of 45.

The RO assigned a 50 percent evaluation, effective in March 
1994, a 100 percent evaluation under 38 C.F.R. § 4.29 (2000), 
effective from December 6, 1994 to February 28, 1995, and 
resumed the 50 percent evaluation, effective March 1, 1995.  

In October 1998, the RO again granted a 100 percent 
evaluation under 38 C.F.R. § 4.29, effective from March 31 to 
May 31, 1998.  It further granted a 70 percent evaluation 
effective from February 9, 1998, and resumed the 70 percent 
evaluation effective June 1, 1998.  The evidence then of 
record included hospital discharge summaries dated in 
February 1998, and from March to May 1998, and VA examination 
reports dated in May 1997 and July 1998.

In the May 1997 examination report, the veteran identified no 
new symptoms, but reported experiencing intrusive thoughts 
and episodes of anger and depression daily, with deeper 
episodes of depression lasting four to five days.  Nightmares 
were controlled by medication, which also helped stabilize 
his sleep and mood.  He denied flashbacks, but described 
weekly episodes of intense, distressing recollections, and 
stated he had no sense of calm.  The examiner observed the 
veteran to present as pleasant and cooperative.  He appeared 
mildly depressed and anxious, but responded coherently and 
relevantly without evidence of thought disorder.  Results of 
diagnostic tests showed over-reporting, and the physician 
noted that the veteran may have over-reported in an effort to 
have his PTSD disability evaluation increased.  The physician 
diagnosed PTSD, dysthymic disorder, and alcohol dependence in 
sustained full remission, and assigned a GAF of 55.

VA hospital discharge summaries show that the veteran was 
initially hospitalized in February 1998 for observation and 
evaluation of PTSD-at which time further hospitalization was 
recommended-and again from March to May 1998 for PTSD.  
Hospital records from the February 1998 hospitalization 
reflect symptoms of PTSD similar to those reported in 1994, 
with additional complaints of increased sleep movement, 
hallucinations, sleep paralysis and somnambulism, difficulty 
concentrating, re-experiencing symptoms and intrusive 
imagery, and detachment.  He described nightmares occurring 
five or more times per week, and feelings of intense anger 
and panic.  He was observed to manifest a decreased affective 
range, overall, and to present as alert and cooperative with 
flat, mildly intense, constricted, and related affect.  He 
was oriented in four spheres and exhibited no delusions, 
illusions, or hallucinations.  Thought processes were goal-
directed with good "prosody" but without formal thought 
disorder.  Mild psychomotor retardation and mild motor 
slowing were noted.  He was discharged to further intensive 
hospitalization with a GAF of 40.  From March to May 1998, 
hospital records notes that he was treated for his PTSD 
symptoms, and discharged with a GAF of 38.  At discharge, the 
physician cautioned that, although the veteran benefited from 
treatment, his symptoms were chronic and severe and, when not 
in a hospital environment, he remained essentially isolated.

The July 1998 examination report reflects additional 
complaints of suicidal and homicidal ideation, and nightmares 
now occurring two to four times per week.  The examiner 
observed the veteran to present as casually groomed but 
unshaven and, while he conversed readily, he made minimal eye 
contact.  Thought processes were logical and tight without 
loosening of associations or confusion.  The veteran was 
oriented in four spheres, and there was no gross impairment 
in memory, hallucinations, or delusions.  Insight and 
judgment were found to be adequate.  The examiner diagnosed 
PTSD and assigned a GAF of 48.  However, the examiner further 
offered the following opinion:

[T] veteran's post traumatic stress 
disorder symptoms preclude employment.  
His inability to tolerate being around 
people and his level of anger all 
contribute to a severe impairment in 
vocational adaptability.

The 70 percent evaluation has been confirmed and continued to 
the present.

As noted above, the veteran has appealed the 50 percent and 
70 percent evaluations initially assigned his service-
connected PTSD during their respective time periods.  In 
hearings before the undersigned member of the Board, and 
before hearing officers sitting at the local regional 
offices, he has testified that his symptoms are more severe 
than initially evaluated.  Essentially, he argues that his 
service connected PTSD renders him unemployable.  He avers 
that his PTSD renders him utterly intolerant of others and 
that, as a result, he shot at a co-worker.  He testified that 
private physicians have certified he is disabled due solely 
to his PTSD since 1994, and that SSA found him disabled due 
to his PTSD in combination with the residuals of work-related 
injuries.

Initially, the Board notes that the veteran was hospitalized 
and treated for his service-connected PTSD from December 6, 
1994 to February 28, 1995, and from March 31, to May 31, 
1998, and that, during these time periods, the RO granted 
total, 100 percent, evaluations under 38 C.F.R. § 4.29.  
Hence, the Board finds that these periods of time are not for 
consideration here.  The Board will concern itself with those 
time periods before the veteran's first hospitalization, 
prior to December 6, 1994, between the first and second 
hospitalization, from March 1, 1995 to March 30, 1998, and 
following the second hospitalization, beginning June 1, 1998.

Second, the Board notes that the increased, 70 percent 
evaluation, granted by the RO in October 1998 was made 
effective only from February 9, 1998.  Hence, there would 
appear to be four periods of time under consideration:  (1) 
prior to December 6, 1994, and (2) from March 1, 1995 through 
February 8, 1998, when the service-connected PTSD was 
evaluated as 50 percent disabling; and (3) from February 9, 
1998 to March 30, 1998, and (4) beginning June 1, 1998, when 
the disability was evaluated as 70 percent disabling.

However, in the present case, and after review of the record, 
the Board has determined that the veteran's service connected 
PTSD meets the criteria for a 100 percent evaluation during 
all four periods of time.  Thus, for the purposes of this 
case, the Board will discuss these time periods as a single 
entity, even though there are four discreet periods of time, 
as described above.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

On and before November 6, 1996, the rating schedule directed 
that a 50 percent disability evaluation was warranted for 
PTSD when there was considerable impairment in the veteran's 
ability to establish or maintain effective or favorable 
relationships with people and that his reliability, 
flexibility, and efficiency levels be so reduced by reason of 
his psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, the veteran's symptoms are 
totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Codes 9411 
(1994-1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule for Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a 50 percent disability evaluation is warranted for 
PTSD which is productive of occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).

The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) (citing Fugere 
v. Derwinski, 1 Vet. App. 103, 109 (1990)); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  As the veteran filed 
his claim of entitlement to service connection for PTSD in 
March 1994, the Board will consider both the old and revised 
criteria in evaluation the claim.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV), a GAF score of 31-40 is 
described as involving some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work).  A GAF score of 41-50 is defined by DSM-IV as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 is 
described as moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Although the GAF score does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty. The Court, in Carpenter 
v. Brown, 8 Vet. App. 240 (1995), recognized the importance 
of the GAF score and the interpretations of the score.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

According to the examiners, the veteran's GAF scores range 
from 38-55.  The examiners are in the best position to assess 
the degree of the veteran's impairment.  The assignment of 
the GAF Score expresses the extent of impairment due to the 
manifestations identified.  This evidence may not be ignored.

The Board notes that VA medical evidence, including 1994-1995 
and 1998 hospital reports, and 1995, 1997 and 1998 VA 
examination reports reveal complaints of restrictive and 
decreased affective range with difficulty in memory and 
concentration; emotional estrangement, social isolation, and 
intense anger and panic; traumatic memories, recurrent 
intrusive thoughts and images, and flashbacks (described as 
re-experiencing and intense, disturbing recollections); 
nightmares and sleep terrors; hyper-vigilance and hyper-
arousal, exaggerated startle response; suicidal and homicidal 
thoughts; and findings of unemployability.

In addition, private medical statements are of record 
evidencing the veteran's unemployability.  The earliest of 
these statements is dated in May 1995 and is signed by C. 
Winston Brown, M.D.  The statement is entitled 
"Supplementary Claim Statement of Disability" and appears 
to serve as certification that the veteran is disabled for 
the purposes of private disability insurance.  The statement 
shows that Dr. Brown has diagnosed the veteran with PTSD, and 
has made a medical opinion that the veteran is permanently 
and totally disabled secondary to the PTSD since September 
1994.  The statement further indicates that Dr. Brown is the 
veteran's treating physician and that he sees the veteran 
every eight to ten weeks.  Dr. Brown proffered a second such 
statement in August 1995.  Thereafter, similar statements on 
record were signed by Judy Siler, Pharm.D.  These statements 
are dated in July 1996, July 1997, May 1998, September 1998 

Other statements of unemployability include those proffered 
in August 1998 and April 2000 by Gilbert C. Evans, M.D., a 
private physician, and a January 1995 claims form submitted 
by Thomas Freeman, M.D., a VA physician.  In aggregate, Dr. 
Evans' statements reflect that the veteran exhibits the 
negative symptoms of PTSD-no emotional expression except by 
aggressive behavior-which are the result of his experiences 
on active service with the U.S. Marine Corps in Vietnam, and 
that this condition has rendered totally disabled and 
unemployable since 1994.  Dr. Freeman's statement indicates 
that the veteran is disabled due to PTSD, major depression, 
and a right ankle injury.

Dr. Freeman expected the veteran would be able to return to 
work following an ankle fusion.  Lending doubt to a finding 
that the veteran's unemployability could be solely attributed 
to his PTSD, the medical evidence reflects that the veteran 
has required treatment for other conditions, such COPD, 
coronary artery disease, hypertension, and peripheral 
vascular disease.  He has testified, and the medical evidence 
further shows, that he has suffered post-service accidents in 
which he injured his arm, collarbone, right ankle, foot, and 
back.  In addition, the May 1997 VA examination report 
reflects that the veteran over-reported his symptoms, the 
purpose of which, the physician felt, was to obtain a higher 
disability evaluation.

Notwithstanding, as noted above, the VA physician who 
examined the veteran in July 1998 expressed his opinion that 
the veteran's symptoms of PTSD rendered him unemployable.  
Specifically, the physician explained that the veteran's 
inability to tolerate being around people and his level of 
angle all contribute to a severe impairment in vocational 
adaptability.  Buttressing this opinion are the remarks of 
discharging VA physicians in February 1995 and May 1998, both 
of whom indicated that the veteran's symptoms remain chronic 
and severe in nature.  The May 1998 discharge summary further 
makes reference to the veteran's continuing isolation, which 
is essentially total outside the hospital environment.

Based on this information, in October 1998, the RO granted a 
70 percent evaluation for PTSD and awarded a total rating 
based on individual unemployability, both effective in 
February 1998.  Yet, upon review, the Board can find no 
essential difference in the evidence reviewed in October 1998 
as compared to that which was of record in June 1996, when 
entitlement to service connection for PTSD was granted, other 
than the presence of suicidal and homicidal ideation and 
perhaps a level of frequency in reported symptoms.  Of 
critical note is the consistence of private and VA opinions 
attesting to the veteran's unemployability which, in 
aggregate, demonstrate that the veteran is, and has been, 
unemployable due to his service-connected PTSD since 1994.

In reviewing the factual scenario involving the application 
of 38 C.F.R. § 4.132, Diagnostic Code 9411, prior to the 
November 1996 revision, the Court held that the Board should 
determine whether the veteran's PTSD disability meets any one 
of the three independent criteria required for a 100 percent 
PTSD rating.  If the Board determines that one of the 
criteria is met, it shall award a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

Accordingly, the Board finds that an initial evaluation of 
100 percent for PTSD, under both the old and revised 
criteria, is warranted for the time period prior to February 
9, 1998, and for that time period beginning February 9, 1998.

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  As discussed above, however, the record does not 
support assigning different percentage disability ratings 
during the period in question. 


II.  Entitlement to an Earlier Effective Date for TDIU

The Board notes that the veteran has also appealed the issue 
of an effective date prior to February 9, 1998 for the award 
of TDIU benefits.  Specifically, the veteran and his 
representative argue that the grant of TDIU ought to be made 
effective back to May 1995, when the claim for TDIU was 
filed.

In view of the above determination granting an initial 
evaluation of 100 percent for the service connected PTSD, the 
Board finds that it must first address the effective date of 
the 100 percent evaluation for PTSD.  As to the effective 
date of the above evaluation, the law and regulations provide 
that the effective date for entitlement to service connection 
for disability compensation is the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1) (West 1991 & Supp. 2000); 38 
C.F.R. § 3.400 (b)(2) (2000).

The veteran's claim for service connection for PTSD was 
received on March 29, 1994-well after January 1978, when the 
veteran was discharged from his final period of active 
service.  This, the Board finds that the effective date for 
service connection for PTSD was properly established at March 
29, 1994, the date of receipt of the veteran's claim for 
service connection.  In addition, by this decision, the Board 
has granted a higher initial evaluation of 100 percent for 
the service connected PTSD.  As discussed above, the Board 
has determined that the symptomatology exhibited by the 
veteran has remained essentially constant from the time the 
RO received his claim in May 1994 to the present.  
Specifically, the medical evidence demonstrates that the 
veteran was and remains unemployable, secondary to the 
service-connected PTSD, since the RO received his claim in 
May 1994.  Accordingly, the Board finds that the effective 
date for the 100 percent evaluation for PTSD is March 29, 
1994, the day his claim for service connection for PTSD was 
received by the RO.

The Board notes that VA General Counsel has addressed the 
question of consideration of claim of total disability based 
on individual unemployability where a total schedular 
disability rating was in effect in VAOPGCPREC 06-99 (1999).  
The General Counsel found that individual unemployability 
ratings were established by regulation to assist veterans who 
did not otherwise qualify for compensation at the rate 
provided in 38 U.S.C. § 1114(j) for total disability.  
According to 38 C.F.R. § 3.340(a)(2), total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule prescribes a 100 percent evaluation 
or, with less disability, where the requirements of 38 C.F.R. 
§ 4.16 are present.  A claim for a total disability rating 
based on individual unemployability for a particular service-
connected disability may not be considered when a schedular 
100 percent rating is already in effect.  VAOPGCPREC 06-99 
(1999).  Thus, as the Court recently held that a total rating 
based on individual unemployability is a lesser benefit than 
a schedular 100 percent rating, the portion of the veteran's 
claim pertaining to a total rating based on individual 
unemployability is moot.  See Colayong v. West, 12 Vet. App. 
524 (1999).


ORDER

An evaluation of 100 percent for PTSD is granted, effective 
March 29, 1994, subject to the controlling regulations 
applicable to the payment of monetary benefits.

The claim for an effective date earlier than February 9, 1998 
for a total rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities is dismissed.


REMAND

As noted above, the veteran also claims entitlement to 
service connection for a skin disorder, including as 
secondary to exposure to the herbicide, Agent Orange; and for 
nicotine dependence, with COPD as secondary to the nicotine 
dependence.

Concerning the skin disorder, the veteran testified in 
November 2000 that he was exposed to the herbicide Agent 
Orange, while on active duty in the Republic of South 
Vietnam.  Service personnel records associated with the 
claims file show that he had active service in Vietnam from 
April 1965 to April 1966.  Hence, he may be presumed to have 
been exposed to the herbicide.  See 38 C.F.R. § 3.307(a)(6) 
(2000).  In addition, these records reflect inservice 
complaints of and treatment for a rash on his back and 
stomach, but the disorder was not diagnosed.  Finally, 
current private and VA medical evidence document a variety of 
skin disorders.  Yet, the medical evidence presents some 
confusion.

First, while a February 1994 private psychiatric evaluation 
report and a May 1995 VA psychiatric examination report show 
diagnoses of chloracne, closer review reveals that they are 
diagnoses by history.  The specific medical evidence upon 
which these histories were based is not present in the claims 
file now before the Board.  It is noted that a VA examination 
report dated in August 1968 is of record, and was conducted 
following the veteran's separation from his first period of 
active service-during which he was stationed in Vietnam.  
This report shows that the veteran's skin was then clear.  
The first medical evidence following discharge from active 
service of any skin disorder is dated in May 1991, and 
documents treatment for a spider bite.  The examiner further 
reported a history of treatment for a blood clot in the left 
lower extremity in 1983.

Second, in May 1994, a VA examiner noted findings of cysts 
and folliculitis covering approximately 5 percent of the 
veteran's body surface, a 4-centimeter lipoma of the left 
forearm, and onychomycosis infection of all toenails.  
Referencing the cysts and folliculitis, the examiner opined 
that "[t]hese types of eruptions have been reported to be a 
result of Agent Orange exposure."  Nonetheless, the examiner 
did not specifically relate the veteran's then-manifested 
skin disorder to exposure to the herbicide.

Third, subsequent medical records present conflicting 
information.  For example, in December 1994, hospital records 
show subcutaneous masses were detected on his abdomen, right 
upper quadrant, and bilateral forearms.  The diagnosis was of 
chronic skin rash, undetermined.  In 1996, VA treatment 
records show he underwent removal of a lipoma, but the 
etiology was, again, not known or not noted.  In August 1998, 
peripheral vascular disease was diagnosed.  And, in November 
1998, VA hospital records reflect findings of a lipoma in the 
right lower quadrant, a venostasis ulcer on the right lower 
extremity, and several brown rashes which the veteran 
attributed to insect bites.

Concerning the nicotine dependency and secondary COPD, the 
veteran testified that he started smoking while on active 
service, and that he smoked continuously from then until 
July, 2000.  A February 1994 private psychiatric evaluation 
report is of record and shows that the veteran is diagnosed 
with nicotine dependency, which the examiner opined began in 
active service.  Concurring, a private medical statement 
proffered by Dr. Evans and dated in October 1998, reflects 
the opinion that the veteran's nicotine addiction had its 
onset in service.  Dr. Evans further stated that the 
veteran's currently manifested COPD is aggravated by the 
cigarette he smokes as a result of the nicotine addiction.  
Yet, service medical records do not reflect that the veteran 
smoked, and the first report of smoking after discharge from 
active service is dated in August 1988, at which time the 
veteran reported smoking 2-1/2 packs of cigarettes per day.  
No respiratory condition was then complained of or diagnosed.

The Board is bound by law to follow the precedent opinions of 
VA's General Counsel.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2000).  In one such opinion, the General Counsel 
clarified when entitlement to benefits may be awarded based 
upon inservice tobacco use, specifically finding that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability, allegedly 
related to tobacco use, that is not diagnosed until after 
service would not be precluded from being found service 
connected.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

In a subsequent precedent opinion, General Counsel found that 
where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service that led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  
The resulting disability may be service connected on that 
basis pursuant to 38 C.F.R. § 3.310(a) (2000).  Id.

In a May 5, 1997, memorandum, the VA Under Secretary for 
Health stated that nicotine dependence may be considered a 
disease for VA compensation purposes.  The General Counsel 
opinion stated further that secondary service connection may 
be established, under the terms of 38 C.F.R. § 3.310(a), only 
if nicotine dependence that arose in service, and resulting 
tobacco use, may be considered the proximate cause of the 
disability or death that is the basis of the claim.  In 
determining whether nicotine dependence that arose during 
service may be considered the proximate cause of disability 
occurring after service, the opinion also held that, if it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must consider 
whether there is a supervening cause for the claimed 
disability that severs the causal connection to the service-
acquired nicotine dependence.

Hence, after review of the entire record, the Board finds 
that additional development is required prior to the 
completion of appellate action.

Moreover, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, the VCAA, among other things, redefined the 
obligations of the VA with respect to the duty to assist.  
Due to this change in the law, a remand is also required in 
this case, in part, for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Second, the Board observes that it has received additional 
evidence from the veteran' representative.  This evidence was 
received within the 90-day period specified in the November 
2000 letter informing the veteran his appeal had been 
transferred to the Board.  However, the evidence was 
submitted without the appropriate waiver of review by the 
agency of original jurisdiction.  Moreover, it clearly 
addresses the issue on appeal, thus it is pertinent.  Hence, 
it must be returned for the RO's review and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 20.1304.

Third, the Board notes that the veteran has testified 
throughout the pendency of his appeal-including before the 
undersigned member of the Board in November 2000, and before 
local RO hearing officers in September 1998, January 1998, 
and February 1996-that he had received treatment from VA 
health care providers for his skin disorder and his nicotine 
dependency with secondary respiratory disability, including 
from VA Medical Centers (VAMCs) in Shreveport, Louisiana, 
North Little Rock, Arkansas, and Boise, Idaho.  In addition, 
VA treatment records show that the veteran was scheduled for 
further Agent Orange screening in October 1996.  Yet, while 
the RO has attempted to obtain some VA treatment records, 
they have requested records only from North Little Rock, 
Arkansas, and back only until 1988.  Moreover, records of any 
such Agent Orange screening are not present in the claims 
file now before the Board.  

Fourth, the veteran further testified, and the record 
reflects, that he is receiving disability benefits from the 
SSA, and that he has also received treatment from private 
health care providers for his skin disorder and his nicotine 
dependency with secondary respiratory disability.  Yet, these 
records have not been obtained.

Fifth, the Board finds that a medical opinion is needed to 
determine whether any currently manifested skin disorder or 
respiratory disability are due to or the result of military 
service, including exposure to the herbicide or nicotine 
dependency incurred during active service.  Thus, the RO 
should afford the veteran VA examinations in order to clarify 
the nature and extent of any skin disorder, nicotine 
dependency, and respiratory disability, and to procure a 
medical opinion on the etiology of these conditions.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
skin disorder, nicotine dependency, and 
respiratory disability, to the extent the 
information is not on file.  The RO 
should, in addition, procure duly 
executed authorization for the release of 
private medical records.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
skin disorder, nicotine dependency, and 
respiratory disability that are not 
already of record.  The RO should ensure 
that it has all obtainable treatment 
records of which it has knowledge.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran for his skin disorder, nicotine 
dependency, and respiratory disability 
from VAMCs in Shreveport, Louisiana, 
North Little Rock, Arkansas, and Boise 
Idaho since his discharge from active 
service in 1978.  The RO should further 
obtain any and all records of treatment 
accorded the veteran for his skin 
disorder, nicotine dependency, and 
respiratory disability from Dr. Evans and 
Dr. C. Winston Brown of North Little 
Rock, a Dr. Wesley Brown (spelling 
unverified), a Dr. Prather (spelling 
unverified), and any other private health 
care providers identified by the veteran 
or in the record. 

3.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the decision that found his disabled and 
the medical records relied upon in 
arriving at that determination.

4.  The RO should afford the veteran an 
opportunity to procure lay statements 
from persons who may have observed his 
skin disorder and/or witnessed him 
smoking in service and for the time 
period between his discharge from active 
service and the present, to establish 
continuity of symptomatology.

5.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2000).

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination(s) for an opinion regarding 
the nature and etiology of any skin 
disorder and respiratory disability.  
After reviewing the records and examining 
the veteran, the examiner(s) is(are) 
requested to express an opinion(s) as to 
the following questions:

(a)  What is the nature and extent of the 
veteran's current skin disorder and 
respiratory disability?

(b)  Is it as likely as not that the 
veteran's currently diagnosed skin 
disorder is the result of his active 
service, including, but not limited to, 
exposure to the herbicide Agent Orange?

(c)  Is it as likely as not that the 
veteran's currently diagnosed respiratory 
disability is the result of his active 
service, including, but not limited to, 
nicotine dependency reportedly incurred 
during active service?

If the examiner determines that the 
veteran's currently diagnosed respiratory 
disability is the result of the veteran's 
nicotine dependency, the examiner is 
further specifically requested to 
undertake a longitudinal study of the 
veteran's medical history and to offer a 
separate opinion to the following 
question:

If it is determined that, as a result of 
nicotine dependence acquired in service, 
a veteran continued to use tobacco 
products following service, was there any 
supervening cause for any currently 
manifested respiratory disabilities that 
would sever the causal connection to the 
service-acquired nicotine dependence?

If the examiner(s) cannot so determine, 
s/he(they) should so state.

The examiner(s) is(are) asked to identify 
the information on which he/she(they) 
based the opinion(s).  The opinion(s) 
should adequately summarize the relevant 
history and clinical findings, and 
provide detailed explanations as to all 
medical conclusions rendered.  The 
opinion(s) should also allocate the 
veteran's various symptoms and 
manifestations to the appropriate 
diagnostic entity.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon. 

8.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

9.  Thereafter, the matter should be 
readjudicated by the RO, including the 
November 2000 opinion by Dr. Evans 
received by the Board in December 2000.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is reminded that it is his 
responsibility to report for schedule examination(s) and to 
cooperate in the development of his case, and that the 
consequences of failing to report for VA examination(s) 
without good cause may include denial of his claim.  
38 C.F.R. § 3.158, 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



